1
2
3
4                        UNITED STATES DISTRICT COURT
5                      SOUTHERN DISTRICT OF CALIFORNIA
6
7    IN RE: QUALCOMM LITIGATION              Case No.: 17cv108-GPC-MDD
8                                            ORDER ON JOINT MOTION FOR
9                                            DETERMINATION OF
                                             DISCOVERY DISPUTE RE:
10                                           APPLE’S CLAWBACK OF 34
11                                           DOCUMENTS
12                                           [ECF Nos. 455, 546]
13
14        Before the Court are two joint motions for determination of a discovery
15   dispute regarding Apple’s efforts to clawback several documents they assert
16   were disclosed in error. Apple maintains that these documents are “classic
17   attorney-client privileged and work product material.” (Id. at 18). In the
18   first motion, Qualcomm argues that the documents are not subject to
19   attorney-client or work product protections and request that the eight
20   documents attached to the motion for in camera review, along with an
21   additional twenty-six documents, be ordered produced. (ECF No 455 at 4-5).
22   The second joint motion presents an additional six documents for which
23   Apple has claimed either attorney-client privilege or work product protection.
24                               LEGAL STANDARD
25        As a general matter, “[p]arties may obtain discovery regarding any
26   nonprivileged matter that is relevant to any party’s claim or defense and
27   proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). If information

                                            1
                                                                       17cv108-GPC-MDD
1    is inadvertently produced in discovery that is subject to a claim of privilege or
2    protection, the claiming party may notify the receiving party of the claim and
3    its basis. Fed. R. Civ. P. 26(b)(5)(B). The receiving party “must promptly
4    return, sequester, or destroy the specified information … must not use or
5    disclose the information until the claim is resolved; … and may promptly
6    present the information to the court under seal for a determination of the
7    claim. Id.
8                                     DISCUSSION
9         As a threshold matter, the Court must determine whether Apple has
10   waived its claim of privilege.
11        The party seeking to clawback documents must establish that its
12   inadvertent disclosure of the documents should not constitute a waiver.
13   According to Federal Rule of Evidence 502(b), “When the disclosure is made
14   in a federal proceeding … the disclosure does not operate as a waiver … if: (1)
15   the disclosure is inadvertent; (2) the holder of the privilege or protection took
16   reasonable steps to prevent disclosure; and (3) the holder promptly took
17   reasonable steps to rectify the error, including (if applicable) following
18   Federal Rule of Civil Procedure 26(b)(5)(B).” Fed. R. Evid. 502(b). The party
19   seeking to clawback the documents has the burden of proving that they meet
20   the requirements of Federal Rule of Evidence 502(b). See Callan v. Christian
21   Audigier, Inc., 263 F.R.D. 564, 565-66 (C.D. Cal. 2009). “ ‘[I]nadvertence’ of
22   disclosure does not as a matter of law prevent the occurrence of waiver.” Weil
23   v. Inv./Indicators, Research & Mgmt., Inc., 647 F.2d 18, 24 (9th Cir. 1981).
24        Here, Apple is silent as to whether it took any “reasonable steps to
25   prevent disclosure” of privileged information and does not identify any
26   precautions it took to prevent such disclosure. Apple provides no information
27   about the initial inadvertent production or its discovery thereof. See Fed. R.

                                             2
                                                                        17cv108-GPC-MDD
1    Evid. 502 Advisory Comm. Notes (describing factors a court may consider in
2    evaluating whether an inadvertent disclosure waives privilege or protection,
3    including “the reasonableness of precautions taken” and “the number of
4    documents to be reviewed and the time constraints for production.”). In the
5    absence of any information at all about Apple’s efforts to identify and protect
6    privileged materials, Apple has not demonstrated that it took reasonable
7    steps in order to prevent inadvertent disclosure.
8          Further, Apple does not provide any information as to its promptness in
9    requesting the clawback of these documents. Rather, Qualcomm notes that,
10   at the time of filing the first Joint Motion, Apple had sought to clawback
11   approximately 1,340 documents. Apple, with whom the burden rests, does
12   not provide the court with a timeline for their inadvertent disclosures or any
13   efforts to rectify their error.
14         The failure to meet their burden with respect to the requirements of
15   Federal Rule of Evidence 502(b) is fatal to Apple’s efforts to clawback these
16   documents. As such, the Court will not conduct an in camera review and will
17   order the forty documents referenced in both Joint Motions produced.
18                                     CONCLUSION
19         Accordingly, the Court ORDERS the forty clawed back documents
20   produced. The Court further ORDERS that the parties file public copies of
21   both joint motions within one week of this order, redacting only information
22   subject to privilege and work product protections.
23         IT IS SO ORDERED.
24   Dated: October 2, 2018
25
26
27

                                            3
                                                                      17cv108-GPC-MDD
